Citation Nr: 1810039	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for anxiety disorder NOS.

2. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military from January 1987 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2015, the Veteran testified at a hearing before a Veterans Law Judge. A copy of the transcript has been associated with the claims file. The Veteran Law Judge who presided over that hearing is no longer with the Board.  In an October 2017 letter, the Veteran was informed of that fact and notified of his right to have a new hearing before a current member of the Board.  To date, the Veteran has not requested another hearing and there is no bar to proceeding with further appellate action in this case.

This case was previously before the Board in January 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In the January 2016 remand, the Board directed that the Veteran be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected anxiety disorder.  A review of the record shows that the Veteran was not afforded the directed VA examination.  The claims file indicates that in April 2017 the RO cancelled or rejected a scheduled VA contract examination, and did not reschedule the Veteran for a VA examination as necessary. 

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected anxiety disorder.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim of entitlement to an increased rating for anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected anxiety disorder. The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed. The examiner should provide all information required for rating purposes, to include a discussion regarding the impact of the Veteran's anxiety disorder on his ability to work.  If the examiner finds that the Veteran is capable of employment, the examiner should note any accommodations which would be necessary to account for the Veteran's anxiety disorder symptoms in order for the Veteran to be successful in an occupational setting.

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

3. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




